—Appeal by the defendant from a judgment of the County Court, Rockland County (Meehan, J.), rendered November 12, 1992, convicting him of murder in the second degree (two counts), robbery in the first degree (two counts), and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the defendant was afforded meaningful representation (see, People v Baldi, 54 NY2d 137).
The defendant’s remaining contentions are without merit. Bracken, J. P., O’Brien, Santucci and Altman, JJ., concur.